NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 200092-U

                                 Order filed October 14, 2022
      ____________________________________________________________________________

                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                     )       Appeal from the Circuit Court
      ILLINOIS,                                      )       of the 9th Judicial Circuit,
                                                     )       McDonough County, Illinois.
             Plaintiff-Appellee,                     )
                                                     )       Appeal No. 3-20-0092
             v.                                      )       Circuit No. 18-CF-177
                                                     )
      MATTHEW T. CUMMINGS,                           )
                                                     )       Honorable William E. Poncin,
             Defendant-Appellant.                    )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE PETERSON delivered the judgment of the court.
             Presiding Justice O’Brien and Justice McDade concurred in the judgment.


                                                ORDER

¶1          Held: The trial court did not err in considering the aggravating and mitigating
                   factors when it imposed defendant’s sentence.

¶2          Defendant, Matthew T. Cummings, appeals his conviction and sentence. He contends that

     the trial court imposed an excessive sentence when it failed to consider mitigating evidence at

     sentencing. We affirm.
¶3                                          I. BACKGROUND

¶4          On August 2, 2019, the State charged defendant by amended information with aggravated

     driving while under the influence (DUI). 625 ILCS 5/11-501(a)(6), (d)(1)(C) (West 2018). The

     information alleged that defendant operated a motor vehicle while there were controlled substances

     in his system (morphine, codeine, fentanyl, and heroin), and that he caused great bodily harm or

     permanent disability to the victim, Troy Shirrell.

¶5          The cause proceeded to a stipulated bench trial. The parties stipulated that the State would

     present the following evidence. On August 10, 2010, a concerned citizen approached Macomb

     police officer Zach Hill and Officer Troy Shoudel informing them of a traffic accident. Upon

     arrival, the officers found a motorcycle lodged underneath a Jeep Wrangler. The officers identified

     defendant as the driver of the Jeep and the victim as the driver of the motorcycle. The officers

     found the victim laying in the street. Shirrell’s left leg appeared broken at the ankle. The leg

     appeared to be attached by only a small flap of flesh between the foot and the leg. Shirrell was

     transported to the hospital. He underwent several surgeries, but doctors amputated his left leg

     below the knee due to the nature and extent of the injury.

¶6          Based on the crash scene investigation and witnesses accounts, officers determined that at

     the time of the accident, defendant drove his vehicle west on East Jackson Street and the victim

     drove his motorcycle east on East Jackson Street. Defendant turned left onto Candy Lane without

     yielding, striking the victim’s motorcycle in the intersection. Defendant’s failure to yield

     proximately caused the accident and the victim’s injury.

¶7          Officer Hill read defendant the traffic crash “Warning to Motorists” at the scene of the

     accident. Defendant refused to provide blood and urine samples. Officers obtained a search warrant

     for samples of defendant’s blood and urine. An analysis of defendant’s urine sample revealed the


                                                    -2-
       presence of morphine, codeine, fentanyl, and heroin in defendant’s system. It was not lawful for

       the defendant to use the controlled substances found in his urine at the time of the accident.

¶8            At the conclusion of the stipulated bench trial, the trial court found defendant guilty of

       aggravated DUI.

¶9            The presentence investigation report (PSI) detailed defendant’s criminal history that

       included the following convictions: (1) DUI in 2006, (2) reckless driving in 2007, (3) disorderly

       conduct in 2008, (4) forgery in 2009, (5) two separate convictions for unlawful delivery of a

       controlled substance (heroin) in 2010, (6) retail theft in 2010, (7) attempted armed robbery (knife)

       in 2011, (8) unlawful possession of a controlled substance in 2011, and (9) retail theft and unlawful

       possession of drug paraphernalia in 2014. Defendant also received 11 traffic citations. The PSI

       detailed defendant’s history of drug abuse and numerous unsuccessful attempts to complete drug

       abuse programs. Defendant denied being on drugs at the time of the accident in this case, but he

       did admit to using heroin the night before the accident.

¶ 10          At the sentencing hearing, the State called Officer Shoudel to testify. In relevant part,

       Shoudel testified that based on his experience, defendant may have been under the influence of

       some kind of substance at the time of the accident. Defendant answered simple questions slowly

       and continually shuffled his weight from one foot to the other. Shoudel, however, agreed that

       defendant may have been shaken in light of the severity of the accident.

¶ 11          Witnesses informed Shoudel that they observed defendant using a cell phone prior to the

       accident. Defendant initially consented to a search of his cell phone. The search revealed ingoing

       and outgoing messages at the approximate time of the crash. Shortly thereafter, defendant revoked

       his consent to examine the phone. Shoudel could not recall if defendant ever inquired into the

       victim’s well-being.


                                                       -3-
¶ 12          Defendant’s mother also testified. According to her, defendant fought drug addiction for

       17 years. He became addicted to prescription pain medicine after an injury in high school. Over

       the years, defendant unsuccessfully attempted seven drug rehabilitation programs. He also had

       several overdoses and two suicide attempts. She and her husband relied on defendant’s help with

       basic household chores.

¶ 13          Defendant made a statement in allocution. He was sorry for what he did and for what his

       family has gone through. Defendant was shocked when he learned that fentanyl was in his system

       and that he “would never knowingly take Fentanyl.” At the time of the accident, defendant tried

       to “detox” himself from his prescribed methadone and ingested what he believed to be “Xanax”

       the night before the accident. Defendant later learned that the Xanax he took actually contained

       fentanyl, heroin, and other opioids. Defendant denied being impaired at the time of the accident.

       He claimed he caused the accident “due to heavy traffic,” the “sun shining in [his] eyes,” and

       “answering a cell phone call[.]”

¶ 14          Following the evidence, the State made its argument in aggravation. The State emphasized

       defendant’s criminal record and his failure to successfully complete drug rehabilitation. The State

       asked the court to impose a maximum 12-year sentence.

¶ 15          The defense described the defendant’s situation as a “classic case of opioid dependency

       which started with a prescription in [defendant’s] early [twenties].” Defense counsel argued that

       defendant was not impaired at the time of the accident, and that his use of the cell phone caused

       the accident. Further, the defense argued that “[defendant]’s actions in this matter were neither

       premeditated nor malicious. It did not involve vengeance or passion. There was no intent to harm

       anyone or break the law.”

¶ 16          Following the arguments, the court began its sentencing decision by stating:


                                                      -4-
                      “The Court having considered the evidence at the stipulated bench

                      trial, the presentence investigation, the history, character and

                      attitude of the defendant, the evidence presented here today and the

                      arguments of counsel, the defendant’s statement in allocution and

                      statutory matters in aggravation and mitigation will begin by finding

                      that none of the statutory factors in mitigation are applicable.”

       As to the factors in aggravation, the court noted defendant’s long history of criminal activity and

       the need to deter others from committing the same offense. The court found it unlikely that

       defendant would comply with the terms or conditions of probation, given that defendant had a

       history of prior probations and supervisions that were revoked or terminated unsatisfactorily.

       Defendant’s history showed an endless addiction to drugs, despite having a family who cared about

       him emotionally and invested significant resources in his care. The court noted that the PSI

       indicated defendant failed to succeed in approximately 16 drug treatment programs. The court

       ultimately sentenced defendant to 11 years’ imprisonment.

¶ 17          Defendant filed a motion to reconsider his sentence. He argued that the court imposed an

       excessive sentence where defendant “did not contemplate that his conduct, the use of his cell phone

       while driving, would cause physical harm to anyone.”

¶ 18          At the hearing on the motion, the defense again argued that defendant did not drive while

       impaired. Instead, defendant caused the accident by his distracted use of his cell phone. Defendant

       did not intend to cause any harm to the victim.

¶ 19          The State responded by arguing that defendant was found guilty of aggravated DUI, not

       aggravated use of a cell phone. Thus, the State believed defendant’s intent was not relevant. The

       State also argued that the factors in aggravation supported the sentence imposed.


                                                         -5-
¶ 20          The court responded,

                              “In one hand the testimony of Officer Shoudel seems to

                      suggest that the Defendant had some sign of impairment ***. That’s

                      not as clear. But the Court can say definitively that there were no

                      signs of impairment.”

       However, the court again emphasized defendant’s criminal history, drug addiction, and the injuries

       suffered by the victim in this case. The court did amend the sentencing order to recommend

       defendant’s placement in a substance abuse program, but otherwise denied defendant’s motion to

       reconsider.

¶ 21                                             II. ANALYSIS

¶ 22          On appeal, defendant contends that his sentence is excessive. He claims the trial court

       abused its discretion by failing to consider a mitigating factor during sentencing. The State

       contends that defendant forfeited this sentencing issue by failing to make an objection during the

       court’s pronouncement of the sentence. To preserve an issue for appeal, a defendant must make a

       contemporaneous objection at trial and raise the issue in his posttrial motion. See People v. Harvey,

       2018 IL 122325, ¶ 15. We find a contemporaneous objection is not required in this case.

¶ 23          In People v. Saldivar, 113 Ill. 2d 256 (1986), defendant was found guilty of voluntary

       manslaughter. When imposing the sentence, the court considered defendant’s conduct caused

       death and “terrible harm that was caused to the victim” as an aggravating factor. Id. at 264.

       Defendant did not object. On appeal, defendant argued the trial court improperly considered an

       element of the offense as an aggravating factor at sentencing. The State argued that defendant

       forfeited the issue by failing to make a contemporaneous objection or raise the issue in a posttrial

       motion. The supreme court rejected the argument. The supreme court focused on defense counsel’s


                                                       -6-
       argument at the sentencing hearing, in which counsel preemptively argued that the victim’s death

       is inherent in the offense. The court found the circumstances were not,

                       “a proper case for the application of the waiver rule. *** To

                      preserve any error of the court made at that time, it was not

                      necessary for counsel to interrupt the judge and point out that he was

                      considering wrong factors in aggravation, especially in light of the

                      argument that had preceded the ruling.” Id. at 266.

¶ 24          In this case, defense counsel specifically argued “[defendant]’s actions in this matter were

       neither premeditated nor malicious. It did not involve vengeance or passion. There was no intent

       to harm anyone or break the law.” This argument alerted the court to consider this evidence in

       mitigation. An objection during the pronouncement of the sentence would accomplish nothing

       under these circumstances. Defendant’s motion to reconsider his sentence also raised the argument

       that defendant did not intend to cause harm to the victim. The court held a hearing to specifically

       address the issue. The purpose of preserving errors is to apprise the trial court of the specific claim

       of error raised on appeal and to provide the court with an opportunity to address it. That occurred

       here. Consequently, like Saldivar, defendant in this case preserved the issue for review.

¶ 25          Turning to the merits of defendant’s sentencing argument. Defendant claims the trial court

       erred in failing to consider one factor in mitigation: that he did not contemplate his criminal

       conduct would cause or threaten serious physical harm to another. See 730 ILCS 5/5-5-3.1(a)(2)

       (West 2018); People v. Steppan, 105 Ill. 2d 310, 323 (1985). This court will not disturb a sentence

       absent an abuse of discretion. People v. Illgen, 145 Ill. 2d 353, 379 (1991).

¶ 26          Defendant notes that there is no evidence of his impairment at the time of the accident. He

       claims he did not intend to cause the injury. Instead, he describes the injury to the victim as an


                                                        -7-
       accident caused by his distracted driving. Where a defendant presents evidence in mitigation, it is

       presumed that the trial court considered said evidence. People v. Pippen, 324 Ill. App. 3d 649, 653

       (2001). This presumption is only overcome by some statement in the record, other than the

       sentence imposed, which indicates that the court did not do so. People v. White, 237 Ill. App. 3d

       967, 970 (1992). In making his argument, defendant calls our attention to the sentencing court’s

       statement that “none of the statutory factors in mitigation are applicable.” In defendant’s view, by

       finding none of the statutory factors in mitigation “applicable,” the court refused to even consider

       the above evidence.

¶ 27          “[S]tating that no statutory factors in mitigation apply is different than stating that the trial

       court did not consider a mitigating factor.” (Emphases in original.) People v. Newbill, 374 Ill. App.

       3d 847, 854 (2007). In other words, there is a difference between considering mitigating evidence

       and the weight the court assigns to that evidence. Defendant presented the above mitigating

       evidence during the sentencing hearing. The court stated that it considered the “statutory matters

       in aggravation and mitigation” when it pronounced the sentence. When denying defendant’s

       motion to reconsider sentence, the court found no evidence of defendant’s impairment at the time

       of the accident. Contrary to defendant’s argument, the court did not ignore mitigating evidence.

       By finding the mitigating factors do not apply, the court simply afforded no weight to that

       evidence. The court is not required to impose a sentence at the low end of the sentencing range

       merely because there is some evidence in mitigation. See Pippen, 324 Ill. App. 3d at 652.

¶ 28          Moreover, the court had no obligation to accept defendant’s description of his conduct as

       “clearly accidental.” Defendant claimed his cell phone distracted him at the time he crashed into

       the victim. It is common knowledge that distracted driving is dangerous. The danger is amplified—

       like here—under heavy traffic conditions. The trial court could freely infer that defendant


                                                        -8-
       contemplated that his distracted driving would cause or threaten serious physical harm to another.

       The court did not abuse its discretion when it assigned no weight to this mitigating factor.

       Accordingly, we find the trial court did not abuse its discretion when it sentenced defendant to 11

       years’ imprisonment.

¶ 29                                         III. CONCLUSION

¶ 30          For the foregoing reasons, we affirm the judgment of the circuit court of McDonough

       County.

¶ 31          Affirmed.




                                                      -9-